Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a final office action in response to the amendment filed 3/17/2022.
Claims 1-2, 4, 14 and 20 are amended.
Claims 1-20 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-2, 7 and 10-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Colson(6,782,938).
Colson discloses a retractable shade (10) comprising:
a rotatable roller (36) having an internal cavity (see Fig. 5B);
a longitudinal member (72) having a longitudinal length that extends at least partially within the internal cavity (see Fig, 5B) of the rotatable roller (36);
a moveable member (152) extending at least partially within the internal cavity (see Fig. 5B) of the rotatable roller (36), the moveable member (152) translatable and non-rotatable with respect to the rotatable roller (36), and the rotatable member further rotatable about and translatable along the longitudinal length of the longitudinal member (72); and
a holding mechanism (see Fig. 5B) associated with the moveable member (152) and the longitudinal member (72) wherein an engagement portion (see Fig. 5B) of the moveable member (152) is configured to engage a holding portion (see column 12, lines 38-45, pin or shaft) of the longitudinal member (72) to increase frictional resistance to resist rotation of the rotatable roller (36) while permitting further rotational movement of the rotatable roller in either a retraction or an extension direction and permitting movement of the moveable member (152) with respect to the longitudinal member (72, the threads on the engagement and holding portions provides some resistance while allowing movement of the roller, see column 3, lines 31-33, column 7, lines 49-54, column 12, lines 19-24, and Figs. 1 and 5B).
Regarding claim 2, Colson discloses the retractable shade (10) of claim 1, wherein the longitudinal member (72) comprises a first thread (see Fig. 5B) extending in a first direction along the longitudinal length of the longitudinal member (72), the first thread (see Fig. 5B) of the longitudinal member having first and second terminal ends and the first thread (see Fig. 5B) is engageable with a second thread (154) on the moveable member (152), the second thread (154) on the moveable member (152) extending in a first direction and having first and second terminal ends, wherein the first thread (see Fig. 5B) of the longitudinal member (72) corresponds to the second thread (154) on the moveable member (152) such that the moveable member (152) in response to rotation of said roller (36) rotates with the roller (36) and translates along the longitudinal length of the longitudinal member (72).
Regarding claim 7, Colson discloses a retractable shade (10) comprising a moveable member (152) which is keyed to the rotatable roller (36) to rotate with the rotatable roller (36, see column 7, lines 41-45 and 49-54, and Fig 5B). 
Regarding claim 10, Colson discloses a retractable shade (10) comprising a holding portion (see column 12, lines 38-45, pin or shaft) which comprises a protrusion (150) and the engagement portion (see Fig. 5B) comprises a knuckle (166) wherein forces between the protrusion (150) and the knuckle (166) inhibit the moveable member (152) from disengaging the protrusion (150, see column 12, lines 48-61 and Figs. 18 and 19). 
Regarding claim 11, Colson discloses a retractable shade (10) comprising a moveable member (152) which is in the form of a collar (see Fig. 5B) that rotates about the longitudinal member (72, see column 12, lines 19-24 and Fig. 5B).

Claim(s) 1-2, 7, 14 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sternquist(5,437,324)
Sternquist discloses a retractable shade (10) comprising:
a rotatable roller (12) having an internal cavity (see Fig. 1);
a longitudinal member (60) having a longitudinal length that extends at least partially within the internal cavity (see Fig. 1) of the rotatable roller (12);
a moveable member (75) extending at least partially within the internal cavity (see Fig. 1) of the rotatable roller (12), the moveable member (75) translatable and non-rotatable with respect to the rotatable roller (12), and the rotatable member further rotatable about and translatable along the longitudinal length of the longitudinal member (60); and
a holding mechanism (see Fig. 1) associated with the moveable member (75) and the longitudinal member (60) wherein an engagement portion (76) of moveable member (75) is configured to engage a holding portion (the thread on the shaft 60) of the longitudinal member (60) to increase frictional resistance to resist rotation of the rotatable roller (12) while permitting further rotational movement of the rotatable roller in either a retraction or an extension direction and permitting movement of the moveable member (75) with respect to the longitudinal member (60, the threads on the engagement and holding portions provides some resistance while allowing movement of the roller, see column 4, lines 21-23, and column 5, lines 11-13, and Fig. 1).
Regarding claim 2, Sternquist discloses a retractable shade (10) comprising a longitudinal member (60) which comprises a first thread (60) extending in a first direction along the longitudinal length of the longitudinal member (60), the first thread (60) of the longitudinal member having first and second terminal ends and the first thread (60) is engageable with a second thread (76) on the moveable member (75), the second thread (76) on the moveable member (75) extending in a first direction and having first and second terminal ends, wherein the first thread (60) of the longitudinal member (60) corresponds to the second thread (76) on the moveable member (75) such that the moveable member (75) in response to rotation of said roller (12) rotates with the roller (12) and translates along the longitudinal length of the longitudinal member (60, see column 5, lines 29-37, claim 1 and Fig. 1).
Regarding claim 7, Sternquist discloses a retractable shade (10) comprising a moveable member (75) which is keyed to the rotatable roller (12) to rotate with the rotatable roller (12, see column 5, lines 29-34 and Fig. 1).
	Regarding claim 14, Sternquist discloses a retractable shade (10) comprising:
a rotatable roller (12) having an internal cavity (see Fig. 1);
a shade material (14) attached to the rotatable roller (12), wherein rotation of the rotatable roller (12) in a first direction extends the shade material (14) from the rotatable roller (12), and rotation of said rotatable roller (12) in a second opposite direction retracts the shade material (14) onto the rotatable roller (12);
a biasing assembly (140, 145) associated with the rotatable roller (12) to apply a biasing force to said roller (12) in the second opposite direction to retract the shade material (14) onto the rotatable roller (12);
a longitudinal member (60) having a longitudinal length that extends at least partially within the internal cavity (see Fig. 1) of the rotatable roller (12);
a moveable member (75) extending at least partially within the internal cavity (see Fig. 1) of the rotatable roller (12), the moveable member (75) moveable along the longitudinal length of the longitudinal member (60) and moveable within the internal cavity (see Fig. 1) of the rotatable roller (12); and
a holding mechanism (see Fig. 1) associated with the moveable member (75) and the longitudinal member wherein an engagement portion (76) of the moveable member (75) is configured to engage a holding portion (the thread on the shaft 60) of the longitudinal member (60) to increase frictional resistance to resist rotation of the rotatable roller (12) while permitting further rotational movement of the rotatable roller in either the first direction of the second opposite direction and permitting movement of the moveable member (75) with respect to the longitudinal member (60). Please refer to lines 21-33 of column 4, lines 11-13 and 29-44 of column 5, line 64 of column 6 to line 5 of column 7, claim 1, claim 2, and FIG. 1 of PL3.
Regarding claim 19, Sternquist discloses a retractable shade (10) comprising a biasing assembly (140, 145) which is configured to exert a variable biasing force on the roller (12) in the retraction direction to at least in part counterbalance a weight of that portion of the shade material (14) that is unwrapped from the rotatable roller (12, see column 6, line 64 thru column 7, line 5 and Fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1, 7-9, 14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 and 13-14 of U.S. Patent No. 10,907,406. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a retractable shade having a rotatable roller, longitudinal member/non-rotatable shaft/collar and a moveable member/connector threaded, the moveable member keyed to the roller, a holding mechanism associated with the members, a shade material, and a biasing assembly to exert a biasing force on the roller, and an interaction of the holding assembly(threads) is configured to resist rotation of the roller in the retraction direction while allowing for rotation.
Claims 2-6, 10-13 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,907,406 in view of 10,030,439. ‘406 discloses the shade of claim 1, but lacks the specific interconnection of the members.
‘439 discloses a shade having members interconnected via a plurality of interconnections.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the interconnection of the members of ‘406 with those of ’439 given the intended use of the shade and the specific design requirements thereof.
Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,907,406 in view of 9,353,570. ‘406 discloses the shade of claim 1, but lacks the use of a vane.
‘406 discloses a shade having a roller, a shade material comprising at least one vane, and members interconnected via a plurality of interconnections.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the shade of ‘406 with that of ’439 given that the simple substitution of one know expedient for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Amendment
Applicant’s amendment has overcome the previous objection to the disclosure and claims 14-20, the 112 rejections and prior art rejections as anticipated by or unpatentable in view of Rasmussen.

Response to Arguments
Applicant’s arguments are persuasive regarding the objections and previous prior art rejections.
The double patenting rejections are considered timely as acting upon the claims as filed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/